Appellant and appellee herein, in a joint motion, make the following statement:
"The said parties have agreed to settle said cause in the following manner: Appellee to accept the sum of $500 in full and complete settlement of all claims in said cause, and of the *Page 989 
judgment rendered by the court below on February 27, 1918, as shown on page 14 of the transcript, and appellant to no further prosecute its appeal and to pay all costs, and it is the desire of the said parties that this court render such judgment herein as will accomplish the purpose and object of such agreement."
The above motion is granted, and, as requested by both parties, the judgment rendered by the trial court is here reformed, by reducing the above to $500, together with interest at 6 per cent. per annum from January 22, 1919. All costs are adjudged against appellant.
As per agreement of the parties, the judgment is reformed and affirmed.